
	

115 S1641 IS: Post-Disaster Fairness to States Act of 2017
U.S. Senate
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1641
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2017
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to limit certain
			 administrative actions, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Post-Disaster Fairness to States Act of 2017.
		2.Statute of limitations
 (a)In GeneralSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (1)in subsection (a)(1)— (A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee if the purpose of the grant was accomplished; and
 (2)in subsection (b)— (A)in paragraph (1), by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee if the purpose of the grant was accomplished; and
 (B)in paragraph (3), by inserting for project completion as certified by the grantee if the purpose of the grant was accomplished after final expenditure report. (b)Applicability (1)In generalWith respect to disaster or emergency assistance provided to a State or local government after January 1, 2004, section 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205), as amended by subsection (a), is applicable to any administrative action to recover a payment of such assistance for which a final agency decision has not been made as of the date of enactment of this Act.
 (2)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to invalidate or otherwise affect any administration action or final agency decision completed before the date of enactment of this Act.
				3.Limitation on recovery of FEMA assistance funds
 (a)In generalNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency may not take any action to recoup covered assistance from the recipient of the covered assistance if the receipt of the covered assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provided to the recipient written notification of an intent to recoup the covered assistance.
 (b)Covered assistance definedIn this section, the term covered assistance means assistance provided— (1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and
 (2)in relation to a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) on or after January 1, 2012.
				
